Title: To James Madison from Joseph Howell, 23 February 1792
From: Howell, Joseph
To: Madison, James


Sir,Pay Office February 23d. 1792
It appears by the accounts of depreciation of the State of Virginia that Colonel Alexander Spotswood received the sum of £120.10:—for depreciation from the 1 January to 10t. October 1777. If Colo. Spotswood was entitled to the promotion mentioned by him he was certainly entitled to the pay, but the Act of limitation will at present bar his claim for that allowance as well as any which may be made for Rations or forage. I am Sir Your obedt. servt.
Joseph Howell
